                                                                                                                                                                                  
Exhibit 10.1
 
                         SUMMARY OF ANNUAL NON-MANAGEMENT DIRECTOR COMPENSATION

 
I.           Board Members (Other than the Chairman)


A.         Annual Cash Compensation
 
     Annual Cash
Retainer:                                                                                                                                      $80,000
 
             Additional Cash Retainer for Chairman of Audit
Committee:                                                                     $20,000
 
     Additional Cash Retainer for Chairs of Compensation Committee,
             Nominating and Corporate Governance Committee, Strategy and
             Finance Committee and Corporate Social Responsibility
Committee:                                                       $10,000




B.         Equity Compensation
 
             Annual equity grants are made upon the recommendation of the
Compensation Committee.






II.          Chairman of the Board
 
A.         Annual Cash Compensation
 
             Annual Cash Compensation (in lieu of annual
retainer):                                                                          
$250,000


B.         Equity Compensation
 
     Annual equity grants are made upon the recommendation of the Compensation
Committee.




III.        Travel Expenses
 
     Directors are reimbursed for reasonable out-of-pocket expenses incurred in
attending meetings.






